DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 conflict with the language found in claims 1 and 12.  Claims 1 and 12 claim that the first and second readout are conduct by the first floating diffusion at the first and second timepoint; however, claims 2 and 13 states the second floating diffusion is also read.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ishii et al. (U.S. Patent Application Publication 2016/0198109).
Regarding claims 10, 11, 19, Ishii et al. disclose (Figs. 4, 9) an active pixel sensor comprising: an array of a plurality of first, second and third photodiodes (901A-1/901B-1, 901A-2/901B-2, 901A-3/901B-3; repeats) disposed along a first dimension (up/down) of the array; a plurality of first floating diffusion regions (904-2; repeats) each of which being configured to selectively readout charges from a first pair of photodiodes including one of said first photodiodes and one of said second photodiodes; a plurality of second floating diffusion regions (904-3; repeats) each of which being configured to selectively readout charges from a second pair of photodiodes including one of said second photodiodes and one of said third photodiodes; and a controller (402) configured to selectively actuate a first readout of said plurality of first floating diffusion regions and to actuate a second readout of said plurality of second floating diffusion regions.
Claim(s) 1-3, 9, 12-14, as understood, is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mase et al. (U.S. Patent Application Publication 2017/0194370).
Regarding claims 1-3, 9, 12-14, Mase et al. disclose (Figs.) an active pixel sensor having an array of pixel elements arranged in columns, each pixel element comprising: an active area (PG; [0082]) including at least one photodiode being configured to detect light pulses having a .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. further in view of Mase ‘735 (U.S. Patent Application Publication 2013/0120735).
Regarding claims 4-6, 15-18, Mase et al. disclose the claimed invention as set forth above.  Mase et al. do not disclose two photodiodes arranged as claimed.  Mase ‘735 teaches (Fig. 14) dividing the area into two photodiodes as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such photodiodes in the apparatus of Mase et al. in view of Mase ‘735 to improve sensitivity as taught, known and predictable.
Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.